Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Fig. 1”, “Fig. 2” and “Fig.3” mentioned in [0012] are missing from the drawing pages.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  The specification improperly references to different claim numbers (see lines 2, 6, 7, 10, 11, 13, 14, 16, 17, 19 and 20 of [0006]; line 21 of [0008]; lines 7, 13 and 17 of [0009]; and line 5 of [0010].  Appropriate correction is required.
Allowable Subject Matter
Claims 1-16 are allowed.
A combination of prior arts Mitsuo et al. (JP 2013-164541 A) and Anderson et al. (US 5,196,470) teaches a sound insulating material comprising a flexible material layer and a polymer layer applied onto the flexible material layer (Fig. 2 and abstract of Mitsuo), wherein the flexible material layer comprises a fiber layer made of a nonwoven fabric ([0024] of Mitsuo) impregnated with a water soluble binder (col. 9, lines 58-60 and col. 3, line 14 of Anderson); and the polymer layer made of a thermosetting resin and fillers ([0027] and [0030] of Mitsuo).  However, Mitsuo and Anderson either singly or as a combination do not teach or suggest a thickness of the polymer layer is 0.01 to 0.2 mm, and a whole airflow resistance of the sound insulating material is 0.2 to 5.0 kPa·s/m as recited in claim 1.  In addition, the current specification shows the claimed resin film thickness value and the claimed airflow resistance value are critical to the claimed invention.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
March 12, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785